Martin, J.*
The defendants are appellants from a judgment which rescinds the sale of the undivided half of four lots of ground described in the petition, and condemns them to pay fifteen hundred dollars in damages, and to refund such sums of money as they have received on account of said sale, and the notes given, or in default thereof, their amount in money.
The rescission of the sale was sought on the ground of gross fraud in the vendors, who sold property to which, it is alleged, .they had no title. The case was tried by a jury, who found the fraud, and assessed the damages at fifteen hundred dollars.
It has been urged, that the judgment is for an uncertain amount, to wit, such sums of money as have been received by the defendants, and that the notes to be returned are not described ; further, that the damages are excessive, and that judgment was improperly given against the defendants in solido.
The damages appear to us excessive, being more than treble the amount of conventional interest? As the plaintiff claimed a trial by jury, we have felt reluctant to interfere and reduce them to what appears reasonable and just. We prefer, by remanding the case, to give the plaintiff an opportunity to submit it to the decision of another jury. As this cannot be done without reversing the judgment, we have not examined the other objections made to the verdict and judgment appealed from.

 Morphy, J., having been of counsel, did not sit on the trial of this case.